Title: To James Madison from James Leander Cathcart, 4 September 1802
From: Cathcart, James Leander
To: Madison, James


Dispatch No. 13
Sir
Leghorn Septr: 4th: 1802.
Having found an assistant I am enabled by this Post to forward the enclosed letter, and my answer to and from Mr: Nissen at Tripoli with my answer to his letter of the 8th: of July. I refer you to my dispatch No: 12. of last year dated September the 27th. 1801, for the reason which induced the Danish Comodore to adopt this pusillanimous conduct, he thinks he has effected a great deal by arranging the affairs of his nation under the Guns of the Frigates of the United States and of Sweden, he certainly must have been convinced that it is the Bashaw’s interest to conclude upon any terms with Denmark as certainly in the present moment he would endeavour not to add to his enemy’s but so sure as he concludes treaties with the United States and with Sweden he will immediately originate fresh demands upon Denmark, and then Spoliation, Slavery, and other concessions will succeed. I cant help observing the difference of conduct between Comodore Koefoed in agreeing that Mr: Nissen should no longer be encharged with our affairs at Tripoli and that of his Danish Majesty as expressed by his orders in a letter of thanks from the Chamber of Commerce at Copenhaguen to Mr: Eaton at Tunis last year.
The Swedes will act similar to the Danes, and ultimately we will be left to ourselves, and those nations will enjoy the benefit of an uninterrupted commerce, but no longer than they derive protection from our being at war, I can See no alternative at present, but either to send more force into this Sea, and Strike some brilliant blow either at Tangiers or Tripoli, or have recourse to negociation. I presume four Frigates and four small vessels would be Sufficient with a fund or credit of about twenty or thirty thousand dollars to be at the disposals of our Comodore to purchase Bomb Ketches, gunboats &ca as circumstances required, adverting that mortars, Shells and twelve pound brass Cannon ought to be sent out in our Frigates with every necessary apparatus which may be on hand in order to economize as much as possible. Submiting those observations for your consideration I have the honor to subscribe myself with very great respect Sir Yr very Obnt. Servt.
James Lear. Cathcart
 

   
   RC and enclosures (DNA: RG 59, CD, Tripoli, vol. 2); FC (CSmH). RC docketed by Brent. For enclosures, see n. 1.



   
   Among the enclosures sent with this dispatch and Cathcart’s 3 Sept. 1802 dispatch were apparently copies of two letters from Nissen to Cathcart and Cathcart’s replies. Nissen’s letter of 8 July 1802 (2 pp.) communicated a confidential message from Tripolitan minister Sidi Mohammed Dghies that a change had taken place in Tripoli’s attitude toward the U.S. and “it is his opinion that this moment would be the most advantageous to negotiate a peace” (printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 2:195). Cathcart’s reply, dated 31 Aug. 1802 (1 p.), asked Nissen to inform Dghies that the U.S. would not enter into negotiations until the pasha of Tripoli carried into effect “the convention agreed on by his certificate” and released Captain Morris and three of his crew (printed ibid., 2:261). Nissen to Cathcart, 10 Aug. 1802 (2 pp.), reported that Danish negotiations with Tripoli had concluded favorably but the pasha had stipulated that Nissen cease acting as chargé d’affaires for the U.S.; “I must henceforth demand the greatest Secrecy in our correspondence” (printed ibid., 2:229–30). Cathcart’s reply to this letter, also dated 31 Aug. 1802 (1 p.), complained of the pasha’s “inconsistency of character” and his “unworthy behaviour relative to the Exchanges of prisoners by convention with Comodore Dale” and asked Nissen to provide Captain Morris and crew “with whatever they may want.”



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:141.


